                  IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In the Bankruptcy Matter of:
                                                         Bankruptcy No. 21-05531
 Eric C Thomas                                           Judge Jacqueline P. Cox
                                                         Chapter: 13
                          Debtor

                                     NOTICE OF MOTION

TO:    Eric C Thomas, 8215 S. Elizabeth, Chicago, IL 60620
       M.O. Marshall, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603
       David M Siegel, David M. Siegel & Associates, 790 Chaddick Drive, Wheeling, IL
       60090
       Patrick S Layng, Office of the U.S. Trustee, Region 11, 219 S Dearborn St, Room 873,
       Chicago, IL 60604

       Please take notice on July 19, 2021 at 9:00 a.m., I shall appear before the Honorable
Jacqueline P. Cox. This motion will be presented and heard electronically using Zoom for
Government. No personal appearance in the court is necessary or permitted. To appear and be
heard on the motion, you must do the following:

To appear by video, use this link: https://zoomgov.com/. Then enter the meeting ID and
password.

To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-7666.
Then enter the meeting ID and password.

Meeting ID and password. The meeting ID for this hearing is 1612732896 and the password is
778135. The meeting ID and password can also be found on the judge’s page on the court’s web
site.

If you object to this motion and want it called on the presentment dater above, you must file a
Notice of Objection no later than two (2) business days before the date. If a Notice of Objection
is timely filed, the motion will be called on presentment date. If no notice of Objection is timely
filed, the court may grant the motion in advance without a hearing.


                                              /s/ Josephine J. Miceli
                                              Josephine J. Miceli, IL ARDC #6243494
                                 CERTIFICATE OF SERVICE

I, Josephine J. Miceli, an attorney certify that I served the attached motion by mailing a copy to
the Debtor at the address listed above by depositing the same in the U.S. mail, first class, postage
prepaid at 230 W. Monroe St., Chicago, IL 60606 on or before 5:00 p.m. on July 6, 2021. The
remaining parties were served by the CM/ECF electronic noticing system.

                                              /s/ Josephine J. Miceli
                                              Josephine J. Miceli, IL ARDC #6243494

Josephine J. Miceli
Johnson, Blumberg, & Associates, LLC
230 W. Monroe Street, Suite 1125
Chicago, Illinois 60606
Ph. 312-541-9710
Fax 312-541-9711
                                  NOTICE:
           THIS LAW FIRM IS ATTEMPTING TO COLLECT A DEBT AND ANY
            INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE
                 IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In the Bankruptcy Matter of:
                                                       Bankruptcy No. 21-05531
 Eric C Thomas                                         Judge Jacqueline P. Cox
                                                       Chapter: 13
                          Debtor

                 MOTION FOR RELIEF FROM THE AUTOMATIC STAY

NOW COMES Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not individually

but as trustee for Pretium Mortgage Acquisition Trust (hereinafter “Movant”), through its

attorney, Josephine J. Miceli of Johnson, Blumberg & Associates, LLC, and states as follows:


   1.      The Movant, a party in interest, holds a Mortgage dated October 2, 1998 on the

           property located at 8735 South Winchester Avenue, Chicago, IL 60620, in the

           original amount of $69,800.00. (A copy of the Note, Mortgage, Assignment and Loan

           Modification are attached as Exhibit A, B, C and D respectively and incorporated

           herein by reference).

   2.      The above-captioned Chapter 13 case was filed on April 27, 2021 and the Debtor's

           Plan has not yet been confirmed.

   3.      The proposed plan provides for the Debtor to be the disbursing agent for the post

           petition mortgage payments and the Chapter 13 Trustee to be disbursing agent for the

           pre-petition arrears.

   4.      As of July 1, 2021, the Debtor has failed to maintain post-petition payments thereby

           accruing a default of 3 payments from May 1, 2021 through July 1, 2021 for a post-

           petition arrearage total of $1,970.49. A summary of the post-petition arrearage is as

           follows:
               May 1, 2021 to July 1, 2021, 3 payments at $ 656.83 each

   5.      The Movant adopts the facts set forth in the Statement of Default as additional

           allegations in support of this motion.

   6.      The Movant has no adequate protection in that the Debtor is in material default of the

           terms of the Plan by not making the required payments to the Movant and there is

           little or no equity in the property.

   7.      That should the Debtor wish to reinstate while under the jurisdiction of this Court,

           Movant requests to be reimbursed for the costs and attorney fees of filing this motion.

   8.      That Movant is entitled to relief pursuant to 11 U.S.C. 362(d).

   9.      The Movant requests waiver of 14 day stay provision of Bankruptcy Rule of

           Procedure 4001(a)(3).


WHEREFORE, Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not individually

but as trustee for Pretium Mortgage Acquisition Trust, prays for the entry of an order modifying,

annulling or terminating the Automatic Stay instanter to allow foreclosure, eviction, or any other

action with respect to the Movant protecting its rights in the subject property as the Court deems

appropriate and for such other relief as the Court deems just.


                                                  /s/ Josephine J. Miceli
                                                  Josephine J. Miceli, ARDC #6243494
                                                  Attorney for Wilmington Savings Fund Society,
                                                  FSB, d/b/a Christiana Trust, not individually but
                                                  as trustee for Pretium Mortgage Acquisition Trust

Josephine J. Miceli
Johnson, Blumberg, & Associates, LLC
230 W. Monroe Street, Suite 1125
Chicago, Illinois 60606
Ph. 312-541-9710
Fax 312-541-9711
                              NOTICE:
THIS LAW FIRM IS ATTEMPTING TO COLLECT A DEBT AND ANY INFORMATION
              OBTAINED WILL BE USED FOR THAT PURPOSE
